Citation Nr: 0840164	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to an increased evaluation for transurethral 
prostate resection, currently 40 percent disabling. 

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that the 
veteran's transurethral prostate resection required the use 
of an appliance or the wearing of absorbent materials which 
had to be changed more than 4 times per day.

3.	The competent medical evidence of record does not show 
that the veteran has a diagnosis of PTSD.  

4.	By an unappealed February 2003 rating decision, the RO 
denied the veteran's claim for bilateral hearing loss and 
tinnitus because there was no evidence that the disabilities 
were related to service.  

5.	Evidence received subsequent to the February 2003 RO 
decision relating to bilateral hearing loss was evidence not 
previously submitted to the RO.  The evidence related to an 
unestablished fact necessary to substantiate the claim but 
did not present a reasonable possibility of substantiating 
the claim.

6.	Evidence received subsequent to the February 2003 RO 
decision relating to tinnitus was cumulative and redundant of 
the evidence previously submitted to the RO.  


CONCLUSIONS OF LAW

1.	The criteria for a 60 percent evaluation for service-
connected transurethral prostate resection have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115b, 
Diagnostic Code 7527 (2008).

2.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

3.	The February 2003 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

4.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

5.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the March 2005 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in the VA medical examination in June 2005.  The veteran 
described his symptoms including urinary frequency, nocturia, 
urgency, hesitancy, weak stream, dysuria, dribble, discharge, 
hematuria, straining, retention and leakage.  The veteran 
also noted that his disability did not have a significant 
effect on his general occupation or daily activities.  These 
statements provide a description of the effect of the 
service-connected disability on the veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the August 
2005 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the December 2005 Statement of the Case, 
including the specific applicable diagnostic codes.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Board notes that the veteran received this notice in March 
2006.  The Board finds that any error regarding this notice 
is harmless as the veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  Additionally, the 
AOJ readjudicated the case by way of a Supplemental Statement 
of the Case in June 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in June 2005 pertaining 
to his claims regarding transurethral prostate resection and 
PTSD.  The veteran was also afforded an audiological 
examination in March 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

INCREASED EVALUATION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected transurethral prostate 
resection is currently rated under 38 C.F.R. 4.115b, 
Diagnostic Code 7527 (2008).  Under Diagnostic Code 7527, 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  As the 
veteran is currently receiving a 40 percent evaluation, the 
only possible increased evaluation under the applicable 
diagnostic codes is a 60 percent evaluation for voiding 
dysfunction.  Therefore, the Board will only address the 
veteran's prostate disability under this section of 38 C.F.R. 
§ 4.115a (2008).  

To be awarded a 60 percent evaluation for voiding 
dysfunction, there must be urine leakage/incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a (2008).

In this case, the veteran was afforded a VA examination in 
June 2005.  The examiner found that the veteran had urinary 
frequency of 1 to 2.5 hours and nocturia every hour.  There 
was burning during urination in isolated incidents and 
hesitancy once per week.  There was no evidence that the 
veteran was required to wear an appliance for his disability.  
There was also no evidence that the veteran used absorbent 
materials that had to be changed more than 4 times per day.  
As such, the Board finds that an increased evaluation is not 
warranted. 

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges the veteran's combat service and 
traumatic experiences in service.  In spite of the veteran's 
combat experiences, the medical evidence of record does not 
show that the veteran has been diagnosed with PTSD.  The VA 
medical records do not show treatment for or a diagnosis of 
PTSD.  In the June 2005 VA examination, the examiner 
specifically found that the veteran did not meet the DSM-IV 
criteria for PTSD.  There is no other medial evidence of 
record showing a diagnosis of PTSD.  

Without medical evidence providing a diagnosis of PTSD, 
service connected cannot be granted.  The Board has 
considered the contentions of the veteran that he entitled to 
service connection or PTSD, however, the veteran has not 
demonstrated that he has any medical expertise to make such 
an opinion or diagnosis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  The Board notes that while 
the veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of a disability.  

As the medical evidence of record lacks a diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim and the benefit-of-the-doubt rule does not apply.  
Therefore, the veteran's claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102 
(2008).

NEW AND MATERIAL EVIDENCE

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claims for 
bilateral hearing loss and tinnitus were denied by the RO in 
February 2003 because there was no evidence that the 
disabilities were related to service.  The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

In June 2006, the RO reopened the veteran's claim for hearing 
loss.  The Board is not bound by the RO's determination that 
new and material evidence was presented to reopen the claim.  
The Board must first decide whether the evidence that has 
been received is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Accordingly, the Board will initially adjudicate the question 
of whether new and material evidence has been received. 

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A February 2003 VA Examination was considered in the February 
2003 RO decision.  In that examination, the veteran was 
diagnosed with bilateral hearing loss and tinnitus.  The 
examiner found that the etiology of the veteran's tinnitus 
could not be resolved without resorting to speculation.  

After the February 2003 RO decision became final, a VA 
Audiological Examination was conducted in March 2006.  In 
this examination, the VA examiner found that the veteran had 
a hearing loss disability and tinnitus, however, the etiology 
of the disabilities could not be resolved without resorting 
to speculation.  The examiner stated that the etiology of the 
tinnitus was unknown.  The etiology of the bilateral hearing 
loss, considering the service medical records and noise 
exposure in service, could not be determined without 
speculation.  The examiner also considered medical records in 
1976 which showed no evidence of tinnitus.  The examiner 
found that the disabilities could not be related to service 
without speculation.  

The Board finds that new and material evidence has not been 
submitted for either claim.  Regarding the veteran's claim 
for hearing loss, the evidence submitted in the VA 
examination was new, as there was no medical opinion of 
record regarding the etiology of the veteran's hearing loss 
at the time of the February 2003 RO decision.  The VA 
examination also related to an unestablished fact, the 
etiology of the hearing loss disability.  The examination, 
however, does not raise a reasonable possibility of 
substantiating the claim because it does not provide a 
nonspeculative opinion regarding the etiology of the 
bilateral hearing loss disability.  Therefore, the veteran's 
claim for service connection for bilateral hearing loss is 
not reopened.  

Regarding the claim for service connection for tinnitus, the 
VA examination is not new.  The February 2003 and June 2005 
VA examinations are essential identical.  Both of the 
examiners were audiologists.  Both audiologists concluded 
that the etiology of the tinnitus was unknown and could not 
be related to service without resorting to speculation.  
Therefore, the June 2005 VA examination is both cumulative 
and redundant of the evidence reviewed by the RO in the 
February 2003 RO decision.  As such, the veteran's claim for 
tinnitus is not reopened.  

Inasmuch as new and material evidence adequate to reopen the 
previously denied claim has not been received regarding the 
veteran's claim for bilateral hearing loss or tinnitus, the 
Board does not have jurisdiction to consider the claim on the 
merits or order additional development.  See Barnett, supra.  


ORDER

An increased evaluation for transurethral prostate resection, 
currently 40 percent disabling is denied. 

Service connection for post-traumatic stress disorder is 
denied.  

New and material evidence has not been submitted and the 
veteran's claim to reopen the claim for service connection 
for bilateral hearing loss is denied.   

New and material evidence has not been submitted and the 
veteran's claim to reopen the claim for service connection 
for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


